Case 1:17-cv-02444-DDD-NRN Document 83 Filed 06/26/19 USDC Colorado Page 1 of 8




                          THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

  Civil Action No. 17-cv-02444-DDD-NRN

  REID POLLACK

  Plaintiff,

  v.

  POLLY MILLER

  Defendant.



        DEFENDANT’S MOTION TO COMPEL PLAINTIFF TO UNSEAL BOULDER
                     COUNTY DISTRICT COURT RECORDS

          Pursuant to Fed. R. Civ. P. 37(a)(3)(A) and this Court’s June 14, 2019

  Scheduling Order [ECF 81], Defendant Polly Miller (“Detective Miller”) respectfully

  requests that this Court order pro se Plaintiff Reid Pollack (“Pollack”) to unseal judicial

  records in Pollack’s Boulder County District Court criminal prosecution so that the

  Detective Miller may prepare her defense in the above-captioned matter. In support,

  Detective Miller states as follows:

                                           Conferral

          Pursuant to D.C.COLO.LCiv.R. 7.1, Fed. R. Civ. P. 37(a)(1), and Magistrate

  Judge Neureiter’s Practice Standard E.1, counsel for Detective Miller conferred with pro

  se Plaintiff Reid Pollack (“Pollack”) regarding the relief requested in this motion on May

  24, 2019 by telephone and again during the hearing before Magistrate Judge Neureiter

  on June 14, 2019. Pollack objected to the relief requested.




          Document Number: 271727
Case 1:17-cv-02444-DDD-NRN Document 83 Filed 06/26/19 USDC Colorado Page 2 of 8




         On June 25, 2019 Pollack sent undersigned counsel an email indicating that he

  had filed a motion to unseal with the Boulder County District Court. Because the sealing

  statute prohibits the Boulder County District Court from even identifying if a case exists,

  undersigned Counsel cannot verify that Pollack has filed such a motion.1

                                          Background

      On July 25, 2014, the pro se Plaintiff Reid Pollack (“Pollack”) was arrested on a

  domestic violence charge and taken to Boulder County Jail. Pollack was released on a

  bond that included a no-contact order. On August 2, 2014, Plaintiff was arrested for

  violating the no-contact order. Plaintiff alleges on October 8, 2015, the District Attorney

  dismissed Plaintiff’s domestic violence case when the victim could not be located. (See

  ECF 45-5.) The dismissed case was then placed under seal2 in the District Court for the

  County of Boulder pursuant to section 24-72-702 of the Colorado Revised Statutes3

  prohibiting access to third parties, including Detective Miller.



  1
    The document that Pollack sent counsel states that this Court has already ordered him
  to unseal the record. While the Court’s Minute Order (ECF 80) and Scheduling Order
  (ECF 81) state that “Plaintiff shall file a motion requesting to unseal” and “Defendant
  shall file a response”, undersigned counsel believes that this should have read that
  “Defendant shall file a motion” with this Court and Plaintiff shall file a response. Should
  undersigned counsel become aware of the Boulder County District Court unsealing the
  record, she will inform this Court.
  2
    Detective Miller notes that the intent of the statute is to provide some privacy for the
  defendant in the matter, in this case, Pollack. People v. Wright, 598 P.2d 157, 159
  (Colo. App. 1979).
  3
    The Colorado General Assembly has amended the sealing statute since Pollack
  sealed his record. However, such amendments do not impact the analysis in this matter.
  Compare Colo. Rev. Stat. § 24-72-705 (2019) (directing a simplified process that “(1)(a)
  the court shall order the defendant’s criminal justice records sealed when: (I) A case
  against a defendant is completely dismissed.”) with § 24-72-702 (2014) (directing that
  “any person in interest may petition the district court…for the sealing of all of the
  records, except basic identification information…in any case which was completely
  dismissed.”). Although the 2019 statute does not go into effect until August 2, 2019,


  Document Number: 271727
                                                2
Case 1:17-cv-02444-DDD-NRN Document 83 Filed 06/26/19 USDC Colorado Page 3 of 8




          Pollack filed this action against Detective Polly Miller on October 11, 2017

  alleging violations of his constitutional rights arising out of his arrest and the subsequent

  prosecution. Specifically, his Amended Complaint (ECF 70) alleges malicious

  prosecution and judicial deception claims based on the sealed case. By filing the

  Complaint, the Pollack placed the information under seal directly at issue in this

  litigation.

                   Colorado’s Criminal Justice Records Sealing Statute

          Only a criminal defendant who is the subject of the records or a prosecuting

  attorney to a sealed case may request access to sealed records. § 24-72-703(5)(a)

  (2019). Detective Miller was not the prosecuting attorney or otherwise a party to the

  sealed criminal case and will not be permitted to access the record unless it is unsealed

  by the prosecuting attorney or Pollack.

          Section 24-72-703(2)(b) (2019) states that the Boulder County District Court

  “upon an inquiry into [a sealed] matter” “may properly reply . . . that public criminal

  records do not exist with respect to the petition or defendant.” Thus, Detective Miller

  cannot obtain any information from the Boulder County District Court about the nature of

  the records. Moreover, undersigned counsel has attempted to request information from

  Boulder County District Court regarding this case and has received the response that no

  records exist.




  Detective Miller cites the 2019 version of the statute as amended effective August 2,
  2019 since it has not substantively changed the process for unsealing a record.
  Moreover, once it goes into effect, the 2019 statute will apply retroactively to all motions
  to unseal. See § 24-72-706(3).

  Document Number: 271727
                                                3
Case 1:17-cv-02444-DDD-NRN Document 83 Filed 06/26/19 USDC Colorado Page 4 of 8




          Moreover, because Detective Miller is an employee of a criminal justice agency,

  section 24-72-703(2)(b) (2019) prohibits her from disclosing any information that she

  may have about the sealed matter.

                                          Argument

     I.       Pollack’s Allegations and the Sealed Records

          Generally, criminal records information under seal includes “information reporting

  the arrest, indictment, or other formal filing of criminal charges against a person; the

  identity of the criminal justice agency taking such official action relative to an accused

  person; the date and place that such official action was taken relative to an accused

  person;…the nature of the charges brought or the offenses alleged against such an

  accused person; and one or more dispositions relating to the charges brought against

  an accused person.” Colo. Rev. Stat. § 24-72-302(1). These records are directly

  relevant to Pollack’s claims and Detective Miller’s defenses. See Fed. R Civ. P.

  26(b)(1).

          Pollack has alleged that Detective Miller deceived the Court in filing a probable

  cause affidavit with false information. In order to prove a judicial deception claim, a

  plaintiff must prove that (1) the statements were false and (2) the false statements were

  material to the judicial officer’s probable cause determination. Chism v. Washington,

  661 F.3d 380, 389 (9th Cir. 2011). The criminal records information under seal is

  centrally relevant to these elements of Pollack’s claims and Detective Miller’s defenses

  and are well within the scope of discovery. Fed. R. Civ. P. 26(b)(1). Likewise, the

  elements of Pollack’s malicious prosecution claim include whether the original action

  terminated in Pollack’s favor, whether Detective Miller (as opposed to another law



  Document Number: 271727
                                               4
Case 1:17-cv-02444-DDD-NRN Document 83 Filed 06/26/19 USDC Colorado Page 5 of 8




  enforcement officer or the District Attorney) caused Pollack’s continued prosecution,

  whether Detective Miller acted with malice, and whether probable cause supported the

  original arrest. See Wilkins v. DeReyes, 528 F.3d 790, 799 (10th Cir. 2008). The sealed

  criminal file contains the information that goes directly to the elements of Pollack’s

  claims.

      II.      Unsealing is Appropriate and Necessary

            Detective Miller respectfully requests that this Court enter an order requiring

  Pollack to unseal his state criminal court record so that Detective Miller may defend

  herself in this matter.4

            As the District of Colorado has recognized, sealing provisions should not hinder

  civil discovery in state or federal court. Lumpkin v. Clark, No. 07-cv-02015-MSK-KMT,

  2008 WL 2441986, at *6 (D. Colo. June 13, 2008) (“There are [] important exceptions to

  sealing provisions. One such exception carves out a specific exemption for the

  obligations of litigants involved in civil discovery.”); see also People v. Connors, 230

  P.3d 1265, 1269 (Colo. App. 2010) (“Court orders sealing records do not limit the

  operation of applicable discovery rules.”). The discovery exception to sealing orders is

  codified at section 24-72-703(7)(a) (2019)5 and provides that “court orders sealing

  records of official actions pursuant to this part 7 do not limit the operations of the rules




  4
    Detective Miller and undersigned counsel are unable to petition the Boulder County
  District Court themselves because the Boulder County District Court has indicated that
  no such court case exists. See § 24-72-703(2)(b) (2019).
  5
    Although Colorado’s Criminal Justice Records Sealing Act appears to contemplate the
  use of sealed criminal justice records in civil lawsuits such as this one, because the
  Boulder County District Court indicates that no records exist, Detective Miller requires
  an order from this Court directing Pollack to unseal the records.

  Document Number: 271727
                                                  5
Case 1:17-cv-02444-DDD-NRN Document 83 Filed 06/26/19 USDC Colorado Page 6 of 8




  of discovery or the rules of evidence promulgated by the Supreme Court of Colorado or

  any other state or federal court.”

         As explained above, the information in the sealed record is the predicate for all of

  Pollack’s claims brought in this case. “It is beyond question that the search for truth is

  frustrated if evidence essential to the prosecution and defense of a civil rights action is

  left shrouded in secret seclusion to the benefit of one and the detriment of another.”

  Lumpkin, 2008 WL 2441986, at *3. And, because criminal justice agencies are bound

  by law to “reply, upon an inquiry into the matter, that public criminal records do not

  exist,” Detective Miller cannot utilize ordinary discovery to obtain the information under

  seal, and she cannot legally re-create information compiled in the sealed judicial record

  for the same reason. § 24-72-703(2)(b) (2019); see Lumpkin, 2008 WL 2441986, at *10

  (court ordered defendant to file a motion requesting the state court to unseal criminal

  justice records in part because the plaintiff could not re-create the evidence contained

  therein).

         Moreover, the United States District Court for the District of Colorado has

  “decline[d] to rule that a ‘privacy right’ or ‘privilege’ is created by the state sealing

  statute” which would shield a sealed record from discovery and has emphasized that

  “the public’s interest in fair treatment for all litigants far outweighs…privacy interests.”

  Lumpkin, 2008 WL 2441986, at *3. And, even if there were a privacy right or privilege,

  which there is not, because Pollack elected to bring this lawsuit precisely about the

  criminal file that has been placed under seal, he has impliedly waived any argument

  about his privacy right or privilege and discovery obligations in this matter take

  precedence. Colorado case law also supports this position. When a plaintiff “has utilized



  Document Number: 271727
                                                 6
Case 1:17-cv-02444-DDD-NRN Document 83 Filed 06/26/19 USDC Colorado Page 7 of 8




  his condition as the predicate for some form of judicial relief, his legal position as to that

  condition is irreconcilable with a claim of confidentiality.” Clark v. Dist. Ct., Second

  Judicial Dist., City & Cty. of Denver, 668 P.2d 3, 10 (Colo. 1983) (In the context of

  physician-patient privilege, “[a] party should not be permitted to assert a condition in

  seeking damages and at the same time assert privilege in order to prevent the other

  party from ascertaining the truth of the claim and the nature and extent of the

  condition.”) (citing Koump v. Smith, 25 N.Y.2d 287, 294, 250 N.E.2d 857, 861, 303

  N.Y.S.2d 858, 864 (1969)). Here, Pollack has based his claims on his sealed criminal

  record, and therefore he has waived any right to privacy or confidentiality of these

  records.

         Rule 26(a)(1)(i) requires that “a party must, without awaiting a discovery request,

  provide to the other parties: . . . a copy…of all documents… that the disclosing party

  has in its possession, custody, or control and may use to support its claims or

  defenses.” (emphasis added). Pollack has failed to make a disclosure required by Rule

  26(a) by his inaction in unsealing the record, as documents within his control which

  could be used to support defenses have not been disclosed to Detective Miller. Pollack

  has sole control over the sealed record for purposes of discovery in this matter. § 24-72-

  703(5)(a) (2019) (only a criminal defendant or prosecuting attorney may file a motion to

  unseal); Lumpkin, 2008 WL 2441986, at *9 (In the context of discovery, “a party

  ‘controls’ documents which it has the right, authority, or ability to obtain upon demand”);

  see also Steele Software Sys. v. DataQuick Info. Sys., 237 F.R.D. 561 (“‘Control’ has

  been construed . . . as the legal right, authority, or practical ability to obtain the materials

  sought on demand.” (citation omitted)).



  Document Number: 271727
                                                 7
Case 1:17-cv-02444-DDD-NRN Document 83 Filed 06/26/19 USDC Colorado Page 8 of 8




                                         Conclusion

     For the foregoing reasons, the Detective Miller respectfully requests this Court grant

  an order compelling Pollack to unseal his judicial records so that the Detective Miller may

  access the records for preparation of her defense of this litigation.

  Dated: June 26, 2019.

                                                Respectfully submitted,

                                                BOULDER COUNTY ATTORNEY

                                           By: /s/ Catherine R. Ruhland
                                               David Hughes
                                               Dea Wheeler
                                               Catherine R. Ruhland
                                               P.O. Box 471
                                               Boulder, CO 80306
                                               (303) 441-3190
                                               dhughes@bouldercounty.org
                                               truhland@bouldercounty.org
                                               dwheeler@bouldercounty.org

                                                Counsel for Defendants



                                CERTIFICATE OF SERVICE

         I hereby certify that on June 26, 2019, I electronically filed the foregoing
  DEFENDANT’S MOTION TO COMPEL PLAINTIFF TO UNSEAL BOULDER COUNTY
  DISTRICT COURT RECORDS via U.S. District Court electronic filing service and that a
  true and correct copy was served upon the following via U.S. Mail, postage prepaid,
  together with a copy of the Notice of Electronic Filing and copies of the unpublished
  cases cited, addressed as follows:

  Reid Pollack
  4927 Thunderbird Cir. #103
  Boulder, CO 80303
  summofallbooks@gmail.com
                                                               /s/Catherine R. Ruhland




  Document Number: 271727
                                               8
